DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
Claims 1-8, filed 30 September 2020, are pending, and are the subject of the present Official action.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites:
“[a] method of producing a transgenic mouse cell comprising a recombinant chromosome in which at least one human insertion gene is included, the method comprising: 
providing mouse cells comprising a mouse chromosome comprising at least one deletion gene;
processing the mouse cells with a first vector and a second vector to produce at least one engineered mouse cell comprising an engineered mouse chromosome,
wherein the engineered mouse chromosome comprises a first engineered region at one end of the at least one deletion gene of the mouse chromosome and a second engineered region at the other end of the at least one deletion gene of the mouse chromosome,
wherein the first engineered region comprises a second promoter, a first RRS, a first promoter and a second RRS which are orderly linked in a direction toward the at least one deletion gene, and
wherein the second engineered region comprises a first selection gene, a fourth RRS and third RRS which are orderly linked in a direction away from the at least one deletion gene, and the first selection gene is inverted and linked to no promoter;
causing an inversion of the at least one deletion gene and the first selection gene using a first recombinase such that the first selection gene is operably linked with the first 
providing human cells comprising a human chromosome comprising at least one insertion gene;
processing the human cells with a third vector and a fourth vector to produce at least one engineered human cell comprising an engineered human chromosome,
wherein the engineered human chromosome comprises a third engineered region at one end of the at least one insertion gene of the human chromosome and a fourth engineered region at the other end of the at least one insertion gene of the human chromosome,
wherein the third engineered region comprises fifth RRS, a third promoter and a sixth RRS which are orderly linked in a direction toward the at least one insertion gene, and
wherein the fourth engineered region comprises a third selection gene, eighth RRS, a second selection gene and seventh RRS which are orderly linked in a direction away from the at least one insertion gene, the second selection gene and the third selection gene are inverted and linked to no promoter;
 causing an inversion of the at least one insertion gene and the third selection gene using a second recombinase such that the third selection gene is operably linked with the third promoter in the at least one engineered mouse cell, whereby the at least one engineered mouse cell can be selected by using the third selection gene;
processing the at least one engineered human cell to produce a plurality of human microcells comprising the engineered human chromosome;
contacting the engineered mouse cell with the plurality of human microcells such that the engineered mouse cell absorbs at least one human microcell to form a fusion cell comprising the engineered mouse chromosome and the engineered human chromosome;
causing interchromosomal exchange between the engineered mouse chromosome and the engineered human chromosome and an inversion of the second selection gene in the fusion cell such that the engineered mouse chromosome is converted to the recombinant chromosome, in which the at least one deletion gene in the engineered mouse chromosome is replaced with the at least one insertion gene and the second selection gene from the engineered human chromosome while re-inverting and further such that the second selection gene is operably linked with the second promoter in the fusion cell; and
sorting the fusion cells out using the second selection gene to collecting the transgenic mouse cell comprising the recombinant chromosome which comprises the at least one insertion gene originated from the human cells.”

Claim 1 is indefinite for multiple reasons. Claims 2-8 are included in this rejection for importing this defect by dependency while not being corrective.
The claims recite genetic elements of an engineered chromosomal region without clearly identifying their specific spatial arrangement, while relying upon said specific spatial arrangement and the details thereof for successfully carrying out the required steps of the claims. For example, claim 1 recites a first engineered region, comprising genetic elements that are “orderly linked in a direction toward the at least one deletion gene”, and a second engineered region, comprising components that “are orderly linked in a direction away from 
The term “deletion gene” is indefinite to whether the reference is to a gene that deletes other genes (such as a recombinase required for use in the instant claims) or alternatively, a gene that is to be deleted.
Similarly “insertion gene” is indefinite as to whether the reference is to a gene that inserts other genes (such as a recombinase required for use in the instant claims), or alternatively, a gene that is to be inserted.
Claim 1 recites the limitation “the at least one engineered human cell” in line 23 of page 190 of the claims.  There is insufficient antecedent basis for this limitation in the claim, since this comprises the first mention of a human cell. Moreover it is not self-evident whether the claim intends to refer to a mouse cell or a human cell, since here, the only context in which the human cell is discussed is in reference to a promoter that must be active therein. Since the claims (eventually) recite both mouse and human cells and promoters active therein, it is indefinite at this point in claim 1 which cells the first selection gene and linked promoter the claim requires activity in.
Claim 1, page 191 lines 17 and 18 recites a similar issue. Reference is made to an “engineered mouse cell”, but the several paragraphs preceding this reference is to genetic constructs in a human cell. Furthermore, since no transfer from mouse to human has taken place at this point in the claim, it is not reasonable to presume that the reference to an engineered mouse cell is correct.
Claim 1, page 192, line 4 recites “…the at least one deletion gene in the engineered mouse chromosome is replaced with the at least one insertion gene and the second selection gene from the engineered human chromosome while re-inverting and further such that the second selection gene is operably linked with the second promoter in the fusion cell…” The limitation pertaining to “re-inverting” appears to be indefinite. The step of “re-inverting” appears in the context of inter-chromosomal exchange, and it is not self-evident that it is associated with any recombinase or critically, any prior inversion, thus raising the question of how re-inversion occurs if a first inversion has not yet taken place with regard to the second selection gene.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

There is no clear reference in the claims to any specific order of any of the recited genetic elements (e.g. the promoters, RRSs, selection genes, etc.) in the overall engineered chromosomal regions from the 5’ to 3’ direction relative to the genes of interest, which is critical in interpreting the invention for compliance with prior art and other issues under 35 USC § 112. “Toward” and “away” fail to do so for reasons discussed above. The claim term “orderly” is not interpreted as “being in sequential order”, since “orderly” refers to the presence or absence of order in a system, not a specific spatial arrangement. 
Furthermore it would be improper to apply the arrangement of their listing in the claims as limiting (for example, that the second promoter comes before the first promoter because it is listed in the claim first), since nothing in the claims or the instant specification suggests that such an interpretation is necessitated. The arrangement of genetic elements directly dictates which of said genetic elements are or are not included in the inversion steps recited later in the claimed invention, and is thus considered critical. Claim 1 describes a total of 8 recombinant restriction sites, to promoters and 3 selection genes. Failure to clearly recite the precise arrangement of genetic elements in absolute standards (e.g. by 5’- and 3’- designations) confers unpredictability to what is otherwise critical for determining how the inversion events proceed, such as how/whether/which RRSs and/or promoters get inverted along with the selection genes. For at least these reasons, the claims are considered to be non-enabled for failing to recite critical subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763.  The examiner can normally be reached on M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/            Primary Examiner, Art Unit 1633